Citation Nr: 1417351	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  03-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to January 1973.  

The claim is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2002 of a Department of Veterans Affairs (VA) Regional Office. 

In a decision in February 2012, the Board increased the rating for posttraumatic stress disorder to 50 percent.  In an Order in April 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand of the parties, the VA Secretary and the Veteran, and vacated, in part, and remanded the Board's decision, denying a rating higher than 50 percent, for action consistent with the terms of the joint motion.

In August 2013, in accordance with the Court's Order, the Board remanded the claim for increase for a new VA examination.  The requested development has been completed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The TDIU claim is REMANDED to an Agency of Original Jurisdiction.

FINDING OF FACT

Since the initial grant of service connection, posttraumatic stress disorder has been manifested by occupational and social impairment with reduced reliability and productivity under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) of the American Psychiatric Association , which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), not covered in the rating criteria, but not by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 


The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 




The RO provided the pre- and post- adjudication content-complying VCAA notice on the underlying claim of service connection by letters in May 2001, in August 2003, in Janaury 2004, in April 2006, in July 2006, and in October 2006. 

Where, as here, service connection has been granted and an initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings for the disabilities of the left and right foot and for posttraumatic stress disorder.  Dingess, 19 Vet. App. 473. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records, VA records, private medical records, and records of the Social Security Administration. 

The Veteran was afforded VA examinations in January 2007, in September 2009, and in October 2013.  In the Joint Motion for Partial Remand, granted by the Court, the parties, the VA Secretary and the Veteran, agreed that the VA examinations in January 2007 and in September 2009 were inadequate as to the effect PTSD had on the Veteran's ability to work.    

The Veteran asserts that the VA examination in October 2013 was inadequate too, because the VA examiner took only 20 minutes for the evaluation. 




As the VA examination in October 2013 was based on the Veteran's history and on the clinical findings, considering the Veteran's symptomatology, and as PTSD is described in sufficient detail so that the Board decision on rating PTSD is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As there is no indication of the existence of additional evidence to substantiate the claim for increase for PTSD, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Posttraumatic Stress Disorder

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Rating Criteria

Posttraumatic stress disorder has been rated 50 percent since the assigned date of service connection under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411.

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, 
the criteria for the next higher rating, 70 percent, are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  



Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Rather VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of PTSD in DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32. 

GAF scores in the range of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

GAF scores in the range of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores in the range of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

GAF scores in the range of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).


Evidence

In November 2000, the Veteran called a service organization about having a loaded gun and feeling suicidal.  The Veteran then fell asleep on the phone, and when law enforcement arrived they removed weapons from his residence.  Later in a Vet Center note, there was an entry that the Veteran was clearly distraught over the police involvement, because he did not thing such a response was warranted.  

In December 2000, D.B., LCSW, noted that the Veteran was first diagnosed with PTSD in April 1996, and that the Veteran had symptoms of flashbacks, survival guilt, nightmares, sleep disturbance, anxiety, depression, confusion, avoidance of trauma-related events, and social isolation.  In July 2001, it was noted that the Veteran attended weekly PTSD group sessions and that he had symptoms of survival guilt, anger, and frustration.  In September 2003 statement, it was noted that the Veteran had quit his job at a steel mill in June 2003, because he had problems maintaining good working relationships and argued with supervisors.  The Veteran's symptoms included nightmares, sleep disturbance, depression, anger, anxiety, and social isolation. 

VA records from December 2000 through January 2001 show that the Veteran was hospitalized for treatment of PTSD.  The Veteran's symptoms were depression, sleep disturbance, suicidal ideation, nightmares, flashbacks, intrusive thoughts of Vietnam, social isolation, hypervigilance, and exaggerated startle response.  The Veteran gave a history of working as a heavy equipment operator since 1978 and that he was on sick leave for the hospitalization of PTSD.  

On mental status examination, the Veteran was alert and oriented.  He had good contact with his environment.  Judgment and insight were fair.  Affect was appropriate.  Mood was euthymic.  Memory was grossly intact.  The Veteran denied suicidal or homicidal ideation at that time.  Speech was normal.  The Veteran denied hallucinations and delusions.  The diagnosis was chronic PTSD and the GAF score was 35. 


In January 2001, the Veteran complained of additional symptoms of irritability and poor concentration.

In a statement in August 2002, the Veteran stated that the first few years after service he could not find a steady job because he could not get along with co-workers.  He stated that he got a job in the steel mills in 1980 which worked out fine until about 1996 when he stopped drinking and began to have severe nightmares and flashbacks, which kept him from working.  He stated that he was depressed and that he isolated himself in his basement.  The Veteran stated that he needed to work to keep his mind busy.

In August 2002, on VA examination, the Veteran complained of frequent intrusive recollections of Vietnam, nightmares, flashbacks, sleep disturbance, and social isolation.  The Veteran stated that he and his wife had separated several times.

On mental status examination the Veteran was dressed appropriately.  He was very nervous and unable to concentrate.  He was somewhat restless.  He denied suicidal and homicidal ideation, as well as psychotic thoughts.  His affect was constricted in range and his mood was anxious.  He was alert and oriented.  His memory was intact, but the Veteran was unable to concentrate and maintain immediate memory.  Insight was very limited.  The diagnosis was chronic PTSD and the GAF score was 57.

Vet Center treatment records from February 1996 through March 2007 show that the Veteran attended individual and group therapy.  Symptoms, including intrusive memories, re-experiencing the in-service stressor, hyperarousal, depression, grief, anxiety, poor self-esteem, poor stress management, guilt, anger, and social isolation.  In 2003, the Veteran was described as very introverted and withdrawn, and he had a flat affect.  In 2004, in 2005, and 2006, the Veteran had a flat affect.  In September 2006 it was noted that the Veteran was on light duty at work and that the Veteran did not want to return to regular duty due to PTSD.  



Private medical records of K.B., MD, from October 2000 through November 2006  show that the Veteran on medication for PTSD.  In October 2000, it was noted that the Veteran did not take his boat out that year.  In March 2004, the Veteran's anxiety seemed fairly stable, but that he complained of insomnia.    

In a statement in August 2003, the Veteran described symptoms of nightmares, sleep disturbance, increased startle response, hypervigilance, social isolation, and paranoia.  The Veteran stated that he quit his job of 24 years because he could not get along with co-workers.  The Veteran stated that he was weary, that he had a lack of interest, that he was socially isolated, and that he felt helpless.  He wondered essentially if he had to kill himself to show that he had a problem. 

In a statement in August 2003, the Veteran's wife described an incident when the Veteran made her and their daughter huddle in a corner of the living room, because he thought "they" were coming to get them.  In another incident, the Veteran talked in his sleep about "needing ammo" and then he moved a dresser to the middle of the room.  

In a statement in February 2004, the Veteran described constant nightmares, an exaggerated startle response, hypervigilant, paranoid, and that he began carrying a gun.  

In a statement in January 2006, R.C., the Veteran's union representative, stated that the Veteran worked at a steel plant from May 1979 through June 2003, and that the Veteran left due to personal and emotional issues.  In a statement in May 2006, R.C. stated that the Veteran's condition had affected the Veteran's ability to hold a job for any length of time, and the it was problem placing the Veteran in a long term job and that on one occasion, the Veteran could not finish an interview due to his nervous demeanor, and that he tried to help the Veteran by putting him on the "light duty" hiring list.  




In a statement in February 2006, the Veteran's representative described the Veteran as a physical and emotional wreck.

In a statement in May 2006, the Veteran's wife stated that the Veteran rarely left the house except for occasional jobs, weddings, and funerals. 

In a statement in May 2006, the Veteran stated that he was unemployed, but looking for work.  

In a letter in August 2006, C.M., MSW, stated the Veteran had difficulties with stress, which caused clinically significant impairment in social, occupational, and other important areas of functioning.  The GAF score was 41.

In January 2007, on VA examination, the Veteran complained of intrusive memories and recollections of Vietnam, frequent nightmares, flashbacks, anxiety, and depression.  He described work and social problems.  On mental status examination, the Veteran was alert and oriented.  He was dressed appropriately and casually.  He denied suicidal or homicidal ideation.  He also denied delusions, hallucinations, or psychosis.  His affect was depressed and his mood was anxious.  Judgment was intact and fund of knowledge was average.  Insight was very limited.  The VA examiner noted PTSD caused the Veteran to lose a few hours from work.  The GAF score was 48 was assigned.  

In September 2009, on VA examination, the Veteran complained of hypervigilance, sleep disturbance, nightmares, and flashbacks.  The VA examiner noted that the Veteran attended group therapy and that he took antidepressant medication.  The Veteran indicated that he was married and that he had adult children.  It was noted that the Veteran had a limited social life.  The Veteran stated that he was in between jobs.  On mental status examination, the Veteran was alert and oriented.  Affect was very anxious and mood was also anxious.  The Veteran denied suicidal or homicidal ideation.  He also denied delusions, hallucinations, or psychosis.  His ability to concentrate was very limited, but his judgment was okay.  Insight was also limited.  


The VA examiner stated that there was no severe flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  The VA examiner stated that the Veteran lost a few hours of time from work, but the Veteran did not remember the exact number.  The GAF score was 48.

Records of the Social Security Administration show that the Veteran retired in June 2010.  The Veteran listed PTSD and cancer as limiting his ability to work.  A psychiatric evaluation conducted in association with the Veteran's request for benefits from the Social Security Administration showed that the Veteran's mental impairment was not severe.  There were no restrictions of activities of daily living or difficulties in maintaining social functioning, or episodes of decompensation.  There were mild difficulties in maintaining concentration, persistence, or pace.  

On mental status examination, the Veteran was described as having good social skills.  His mood was mildly depressed.  The Veteran's thought processes were logical and coherent.  He denied symptoms of psychosis.  The GAF score was 68.  The examiner stated that the Veteran's allegations appeared credible and consistent with the mental examination, but that in terms of the level of severity of functioning, the medical evidence did not support the intensity of the limitations expressed.  






In March 2012 on VA examination, the VA examiner noted that the since the Veteran's last examination he continued to live with his wife, he maintained frequent contact with siblings, children, and grandchildren, and that he had two friends with whom he recently attended a knife and gun show.  

The VA examiner noted that the Veteran retired in 2010.  According to the Veteran he felt pushed out the door as he had trouble with employees.  He stated that he quit his job due to emotional reasons.  He also stated that after 23 years he was set in his ways and would not follow the safety rules.  The Veteran attended PTSD group sessions, primarily for the companionship of other Veterans.  There were no legal or behavioral issues.  

The Veteran's symptoms were anxiety, mild memory loss, flattened effect, and disturbance of motivation and mood secondary to PTSD.  

The Veteran's current stresses were related to cancer [diagnosed in 2010] and concern about his grandson, who was in the military, and the possibility of his grandson's deployment.  The VA examiner noted that the Veteran had two explanations for leaving work stating that it was due to non-compliance with work rules and because work reminded him of Vietnam.  The Veteran slept about 7 hours a night.  The VA examiner concluded that the level of occupational and social impairment was due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  The GAF score was 65.

In a statement in May 2013, the Veteran's counselor at a Vet Center stated that the Veteran regularly participated in group counseling, but his PTSD was poorly controlled and that while the Veteran had no plan to harm himself or others his lack of structure caused problems.  The counselor related that when the Veteran did work he had problem with rage and anger, but the Veteran has avoided physical confrontations by taking time off. 



The counselor stated that the Veteran experienced impairment in judgment, thinking, and mood, affecting employment.  The counselor recommended that the Veteran be reexamined. 

In October 2013, on VA examination, the Veteran symptoms of PTSD included hypervigilance, hyperstartle response, reliving experiences of Vietnam, avoidance of crowds, and social isolation.  The Veteran also had symptoms of a depressed mood, anxiety and disturbances of motivation and mood.  The Veteran denied suicidal or homicidal ideation.  

It was noted that the Veteran was on medication, that he was in outpatient therapy, and that he saw a counselor.  

The VA examiner noted that the Veteran has been married for over 40 years and the Veteran had two adult children and two grandchildren.  The VA examiner also noted that the Veteran had worked for 33 years at a steel mill and that he retired in 2010 and that the Veteran was on Social Security.  

The VA examiner concluded that the level of occupational and social impairment was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The GAF score was 50. 

In a statement in November 2013, the Veteran stated that his VA examination was no more than 20 minutes.  He referred to suicidal ideation and the incident in 2000, when police came to house and removed his guns.  He stated that he could not finish employment interviews, because of panic attacks, and that he had problems with impulse control as he had two battery convictions and driving while under the influence on his record.  





In January 2014, the Veteran's representative argued that the Veteran was entitled to a 100 percent rating for PTSD, because of symptoms of anxiety, depression, flashbacks, sleep trouble, avoidance, isolation, and paranoia as evidenced by the Veteran carrying a gun everywhere.    

Analysis

Reconciling the various reports into a consistent disability picture, two elements of the present disability emerge.  

First, the Veteran has symptomatology that is associated with the rating criteria under the General Rating Formula and symptomatology not covered in the rating criteria, but are associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders). 

And two, while there has been some fluctuation in the symptoms of posttraumatic stress disorder, a material increase in the overall severity of the disorder has not been demonstrated at any time the appeal.  Since the filing of the claim, the disability picture has remained essential constant in symptomatology, in the clinical findings, and in the impact on occupational and social function.  And there is no factual basis for a staged rating at any time during the appeal period. 

The record shows that during the appeal period the Veteran's treatment regimen for PTSD included medication, group therapy, and counseling.  

As for the Veteran's symptomatology covered under the General Rating Formula for the next higher rating, the Veteran complained of suicidal ideation, panic attacks, depression, impaired impulse control, difficulty in adapting to stressful circumstances at work, and difficulty maintain effective work relationships. 




As for symptoms associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, the Veteran complained of flashbacks, survival guilt, nightmares, intrusive thoughts and avoidance of reminders of Vietnam, sleep disturbance, irritability, hypervigilance, and exaggerated startle response.  

Although the Veteran has some of the symptoms included in the criteria for the next higher rating, neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative. 

As for the Veteran's symptoms included in the criteria for the next higher rating, the Veteran described suicidal thoughts in November 2000 and during hospitalization in December 2000 and January 2001, which occurred prior to April 6, 2001, the date of service connection for PTSD, and there was a hyperbolic reference to suicide in 2003.  The rest of the evidence, covering over 11 years, shows that the Veteran denied suicidal ideation on VA examinations in August 2002, in January 2007, in September 2009, and in October 2013.  And in May 2013 the Veteran's counselor at a Vet Center reported that the Veteran had no plan to harm himself or others.  The overall effect of suicidal ideation during the period of the appeal does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood under the criteria for a 70 percent rating.  

While there is reference to panic attacks in interviews for employment, near continuous panic attacks at work or in social events is not shown.  And the occasional panic attack does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood under the criteria for a 70 percent rating.   





While the Veteran is often depressed, the effect has not resulted in the Veteran's inability to function independently at work or socially.  And while the Veteran has struggled with irritability and anger, the symptoms do not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood under the criteria for a 70 percent rating.

As for difficulty in adapting to stressful circumstances, including at work, the Veteran worked as a heavy equipment operator from 1978 to 2010, about 32 years.   While there was a time in 2003 that the Veteran quit his job because he could not get along with co-workers and his union representative put the Veteran on the "light duty" hiring list, the Veteran did return to work and he retired in 2010.  As for reasons for retirement, the Veteran told the Social Security Administration that both PTSD and cancer limited his ability to work.  The Veteran told VA examiners that he retired because of PTSD, emotional issues and he had trouble with co-workers, and because he did not follow the safety rules in the work place. 

After retirement and on VA examination in October 2013, the VA examiner concluded that the level of occupational and social impairment resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation. 

During the period of the appeal the Veteran was able to cope with difficulty in adapting to stressful circumstances as it related to work and the level of severity did not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood under the criteria for a 70 percent rating. 






As for social relationships, the Veteran has been married for over 40 years and he has two adult children and two grandchildren.  And the Veteran does socialize with other Veterans and he has a few friends.  Therefore, the inability, that is, the absence of the ability, to establish and maintain effective relationships under the criteria for a 70 percent rating is not shown. 

As for other symptoms included in the next higher rating, there is no evidence of obsessional rituals that interfere with routine activities or illogical, obscure, or irrelevant speech.  There is no evidence of spatial disorientation or neglect of personal appearance and hygiene.   

As for symptoms associated with the diagnosis of posttraumatic stress disorder under the DSM-IV, such as flashbacks, survival guilt, nightmares, intrusive thoughts and avoidance of reminders of Vietnam, sleep disturbance, irritability, hypervigilance, and exaggerated startle response, the overall effect of the PTSD symptoms combined with symptoms in the General Rating Formula do not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood under the criteria for a 70 percent rating.  .  

As for the GAF scores, the scores in chronological order were 35, 57, 41, 48, 48, 68, 65, and 50.  The scores in the range of 51 to 68 suggest no more than moderate symptoms, such as flat affect, occasional panic attacks, or moderate difficulty in social and occupational functioning (e.g., few friends and conflicts with co-workers), which equates to the criteria for the current 50 percent rating.   

The scores in the range of 41 to 50 suggest serious symptoms (e.g., suicidal ideation) or serious impairment in social and occupational functioning (e.g. no friends, unable to keep a job).  The record shows that although the Veteran was unemployed in 2003, he was able to work before then and he was able to work afterwards until 2010 when he retired.  



As for suicidal ideation, as previously explained the overall effect of suicidal ideation during the period of the appeal does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood under the criteria for a 70 percent rating. 

As for the GAF score of 35, the score was assigned while the Veteran was hospitalized for PTSD in December 2000 and in January 2001 and before service connection for PTSD had been granted.  Nevertheless, comparing the single GAF score of 35 with the subsequent scores in the range of 41 to 68 over an 11 year period, the GAF score of 35 must be considered in light of the actual symptoms, which provide the primary basis for the rating assigned, and the overall symptoms do not suggest some impairment in reality testing or communication or major impairment, such as avoiding friends, neglect of family, and unable to work, which is reflected in a GAF score in range of 31 to 40. 

As the combined symptoms of PTSD under the General Rating Formula for Mental Disorders and under DSM-IV do not more nearly approximate or equate to the criteria for the next higher rating under Diagnostic Code 9411, the preponderance of the evidence is against the claim for increase, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 






The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned rating is adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is adequate.  In other words, the Board finds that the rating criteria reasonably describe the PTSD symptomatology, and the Veteran does not have any symptomatology not already encompassed by the Rating Schedule or in symptoms associated with the diagnosis of PTSD.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 50 percent for posttraumatic stress disorder is denied.


REMAND 

In its remand in February 2012, the Board directed that the TDIU claim be adjudicated.  At the time the Veteran's only service-connected disability was PTSD, rated 50 percent.  





In a rating decision in February 2014, the RO granted service connection for laryngeal cancer and for esophageal stricture.  The combined rating is now 80 percent.  

As the RO has not yet adjudicated the TDIU claim, the case is REMANDED for the following action:

Adjudicate the TDIU claim under 38 C.F.R. § 4.16(b) before September 2010 and under 38 C.F.R. § 4.16(a) from September 2010. 

If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


